Mr. Justice Douglas,
dissenting.
Today the Court declines to decide whether a public school may constitutionally refuse to permit a student to attend solely because his hair style meets with the disapproval of the school authorities. The Court also denied certiorari in Olff v. East Side Union High School District, 404 U. S. 1042, which presented the same issue. I dissented in Olff, and filed an opinion. For the same reasons expressed therein, I dissent today. I add only that now eight circuits have passed on the question. On widely disparate rationales, four have upheld school hair regulations (see Freeman v. Flake, 448 F. 2d 258 (CA10 1971); King v. Saddleback Junior College District, 445 F. 2d 932 (CA9 1971); Jackson v. Dorrier, 424 F. 2d 213 (CA6 1970); and Ferrell v. Dallas Independent School District, 392 F. 2d 697 (CA5 1968)), and four have struck them down (see Massie v. Henry, 455 F. 2d 779 (CA4 1972); Bishop v. Colaw, 450 F. 2d 1069 (CA8 1971); Richards v. Thurston, 424 F. 2d 1281 (CA1 1970) ; and Breen v. Kahl, 419 F. 2d 1034 (CA7 1969)).
I can conceive of no more compelling reason to exercise our discretionary jurisdiction than a conflict of such magnitude, on an issue of importance bearing on First Amendment and Ninth Amendment rights.